significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ‘jung z01f -t ep rk az re dear trustees company a this letter constitutes notice that the trustees’ request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been granted this waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_302 of employee_retirement_income_security_act_of_1974 erisa the amount for which this waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of date the plan established in covers employees of employers in the baking industry for the plan_year ending covered by the plan the bankruptcy of company a which prior to its partition from the plan by the pension_benefit_guaranty_corporation pbgc was the largest employer in the plan is the major reason for the underfunding issues in the plan as a result of its bankruptcy filing company a ceased making contributions and withdrew from the plan effective date however the plan retained the liability for company a’s pensioners throughout the plan_year ending seven employers had employees _ the plan was recently the subject of federal litigation concerning the characterization of employer contributions to the plan specifically company a sought action against the pbgc to reverse the pbgc’s determination dated date that the plan was a multiple-employer plan this determination superseded the pbgc’s previous determination dated date that the plan constituted an aggregate of separate single-employer pension plans while the federal court granted summary_judgment to the pbgc an amended court order dated date stated that the pbgc’s date determination that the plan was a multiple-employer plan had prospective effect only after the conclusion of the federal litigation the pbgc partitioned the portion of the plan related to company a effective date the transfer of company a’s liabilities to the pbgc resulted in the plan being more than funded for the plan_year ending in fact the plan is expected to show a surplus of approximately dollar_figure million consequently the financial hardship that resulted in the plan’s underfunding for the plan_year ending date is temporary consequently the trustees’ request for a waiver of the minimum_funding_standard for the plan for the plan_year ending has been granted this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the tothe - oo - ‘and to your authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b if you require further assistance in this matter please contact ’ sincerely yours im ft bs yi fer andrew e zuckerman director employee_plans rulings agreements
